                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Chief Judge Marcia S. Krieger

Civil Action No. 16-cv-02981-MSK-KMT

TECH INSTRUMENTATION INC., individually and on behalf of all others similarly
situated,

         Plaintiff,

v.

EURTON ELECTRIC CO. INC.,

         Defendant.

______________________________________________________________________________

                  OPINION AND ORDER GRANTING IN PART
                    MOTION TO APPROVE CLASS NOTICE
______________________________________________________________________________

         THIS MATTER comes before the Court pursuant to the Plaintiff’s (“Tech”) Motion to

Approve Class Notice (# 65), the Defendant’s (“Eutron”) response, and Tech’s reply (# 70).

         According to the Complaint, in 2016, Eutron sent two unsolicited fax transmissions to

Tech. Tech alleges that this violated the Junk Fax Protection Act (“JFPA”), 47 U.S.C. § 277.

Alleging that Eutron did the same to many others, Tech sought to assert its JFPA claim on behalf

of a class of affected persons pursuant to Fed. R. Civ. P. 23. The Court subsequently granted (#

47) certification of a class consisting of “any person who: (i) received a cold call from Eutron

pursuant to its three-step procedure; and (ii) is listed on a list prepared by Eutron and supplied to

WestFax; and (iii) received on or more faxes sent by Eutron or WestFax” between specified

dates.

         Tech now moves (# 65) for approval of a notice to be sent to all class members, advising

them of the litigation. Tech proposes that class members be sent notice in the form of a
summary postcard, with full notice posted on a linked website, and that notice be disseminated to

Eutron’s entire customer list. Eutron opposes the request in certain respects, proposing changes

to certain language on the summary postcard; noting that the parties have yet to agree upon a full

notice; and contending that notice should be disseminated not based on the customer list, but

rather, based on its “fax logs” from 2017 (reflecting faxes actually sent) and for the remaining

years of the class period – where no fax logs exist – notice be given only to those on the “fax

list” that Eutron maintains, namely, its “running list of entities to send fax advertisements to.”

       The Court has considered the requirements of Fed. R. Civ. P. 23(c)(2) and the record in

this case. The Court agrees that a summary postcard and full notice posted on a website are an

adequate means to notify and inform members of the class. The Court finds that the summary

postcard proposed by Tech (as modified on the terms set forth in Tech’s reply brief) adequately

advises class members, with one exception. The Court finds that Eutron’s proposed language for

the “What Are Your Options?” section more clearly and comprehensibly explain the choices that

class members have and how to exercise them, and the Court directs that Tech’s proposed

summary postcard be modified to substitute Eutron’s proposed “Options” section for that

proposed by Tech.

       The question of to whom the notice is disseminated is more complex. Tech proposes to

send notice to all known customers of Eutron. Eutron proposes notice only to those who were

known to have been faxed in 2017 and those who are listed on a “fax list” kept by Eutron (but

which, by Eutron’s own apparent admission, would not include those who received unwanted

faxes and asked to be removed from the list). It seems to the Court that the best scope of notice

would be bounded by class definition itself: element (ii) of the class definition requires that class

members be “listed on a list prepared by Eutron and supplied to WestFax,” and thus, notice
should be sent to (and only to) the persons on that list. However, it is not clear that a specific list

of this type actually exists: the Court’s review of Tech’s Motion for Class Certification (# 36)

seems to indicate that WestFax has no such document(s) and that Eutron has deleted any records

that it might have that meet this description.1

       The next best method of ensuring sufficient, but not needlessly overbroad, dissemination

to class members might be the procedure identified by Tech in its Motion for Class Certification.

There, Tech explained that Eutron has produced three collections of information that “can be

used to locate class members”: (i) its “accounting database system,” that lists all persons and

entities (including fax numbers) that have done business with Eutron; (ii) the “potential

customer/actual customer spreadsheet” that “captures both potential customers as well as actual

customers” (including actual customers who might not have been entered into the accounting

database); and (iii) Eutron’s “fax list,” which Tech concedes “represents a significant portion of

the class in this case,” but which may be either over-inclusive (because it includes persons who

may have expressly authorized Eutron to send fax advertisements) or under-inclusive (because it

omits persons who received unsolicited faxes and who contacted Eutron asking to be removed).

In its class certification motion, Tech argued that problem of under-inclusiveness of the fax list

“poses no problem,” because persons removed from the fax list were maintained in the

accounting database, allowing Tech to do “a comparison between” the fax list and the other

records produced by Eutron to “determine which entities have been removed from the fax list.”

(Tech notes that this process is “without perfect accuracy,” but does not offer any estimation as

to the magnitude of potential error.) The problem of over-inclusiveness – the inclusion of



1
        It may ultimately be that this element of the class definition must be modified if the list in
question does not exist and cannot reliably be reconstructed. The Court need not address that
issue at this time, however.
persons who agreed to receive Eutron’s fax advertisements – remains, but use of the fax list

poses less of an over-inclusiveness concern than does Tech’s proposal in the instant motion to

disseminate notice to all of Eutron’s customers on its customer list(s). Notice sent to the full list

of customers is likely to include those who never gave Eutron a fax number at all, and thus never

received any fax transmissions, wanted or unwanted. Reliance on the fax list, as augmented by

the technique described by Tech to restore deleted entries, thus comes closest to ensuring that

notice is set to all persons who might have received faxes (wanted or otherwise) from Eutron.

        Accordingly, the Court directs that Tech’s notice of this action be sent to the following

persons or entities: (i) those listed on Eutron’s 2017 fax logs; (ii) those listed on any existing

iteration of Eutron’s “fax list”; and (iii) those who do not meet either of the first two criteria, but

who are noted as having a fax number in either Eutron’s accounting database or on its potential

customer/actual customer spreadsheet.

        The Court further approves of the time frames proposed by Tech for the distribution of

notice and for the receipt of any opt-out notices.

        Accordingly, Tech’s Motion for Approval of Class Notice (# 65) is GRANTED IN

PART and DENIED IN PART. Tech shall distribute notice to the class members on the terms

set forth herein.

        Dated this 13th day of September, 2019.
                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge
